Opinion by
Lawbence, J.
At the trial, plaintiff offered in evidence the collector’s memorandum, attached to the protest, and the record in C. D. 1543. It appeared from the last paragraph of the collector’s memorandum that the present protest was filed to secure “a refund of the withheld duties paid [in the amount of $38.76], should the protestant be successful in protest No. 7491 of 1949 [court No. 153227-K],” which protest was decided in favor of the plaintiff in Philipp Bros., Inc. v. United States (31 Cust. Ct. 45, C. D. 1543). There being no disputed question of fact herein, and the contingency upon which the refund of said $38.76 was withheld having been determined in favor of the plaintiff, it was held that this protest was well taken, and the collector was directed to take action accordingly.